DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see p. 6, filed 0, with respect to the rejection(s) of claims 1 and 6-7 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marks et al. (U.S. PG-PUB US 2010/0144436 A1, 'MARKS
Regarding Applicant’s remarks towards the POOLE reference, the Examiner notes that the newly applied MARKS reference addresses the substitution of a real-world object for a virtual one. In a particular embodiment, a hand-held controller is replaced by a virtual baseball for pitching in a simulated game.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenfratz et al. ("A Real-Time System for Full Body Interaction with Virtual Worlds", published June 2004, 'HASENFRATZ') in view of Marks et al. (U.S. PG-PUB 2010/0144436, 'MARKS') and Poole et al. (U.S. PG-PUB 2004/0170247, 'POOLE').

    PNG
    media_image1.png
    338
    574
    media_image1.png
    Greyscale

Regarding claim 1, claim 6, and claim 7, HASENFRATZ discloses an information processing apparatus/method/non-transitory, computer readable storage medium comprising: 
acquiring, for each of a plurality of unit portions included in a person (HASENFRATZ; FIG. 3; §. 3.2; “Four identical processes run on the PCs (one on each): they repeatedly wait for a complete image sent by the camera, acquire it, perform background subtraction and filtering …” §. 4.2.1; “… the voxel carving approach is essentially a Boolean operation on a number of silhouette volumes, computing their intersection … The appropriate blending mode is used to compute the logical AND operation of the four camera views at each slice (Figure 6). The result of this operation is a voxel cube where each non-zero pixel in an image corresponds to a full voxel.” FIG. 7; §. 4.2.2; “… the scene can be limited to a bounding box, or divided into hierarchical/regular sub-regions, or into “Bounding Slices” (per-slice bounding boxes). [‘unit portions included in a person’]”), volume element data indicating a position in a virtual space where a unit volume element corresponding to the unit portion is to be arranged (HASENFRATZ; FIGS. 5-6; § 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull, which we group into the following two categories: surface based approaches and volume based approaches. … Space carving approaches operate on a discrete space [‘volume element data indicating a position in a virtual space’] (typically a voxel cube [‘unit volume element’]) and mark each space element according to its projection [‘indicating a position in a virtual space’] in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object …”); 

    PNG
    media_image2.png
    331
    552
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    373
    576
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    378
    546
    media_image4.png
    Greyscale

arranging, on a basis of the volume element data, a plurality of the unit volume elements in the virtual space (HASENFRATZ; §. 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull …: surface based approaches and volume based approaches … Space carving approaches operate on a discrete space (typically a voxel cube) and mark each space element [‘arranging, on a basis of the volume element data, a plurality of the unit volume elements’] according to its projection in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object (see Figure 5).”).



The Examiner notes that the non-transitory, computer readable storage medium containing a computer program is taught in combination: medium (HASENFRATZ; §. 6.3; “The time to transfer graphics card results to memory is constant.”) and computer program (HASENFRATZ; §. 3.2 Software Architecture; [The Examiner notes that the reference details the software libraries used and also provides pseudocode.]).

    PNG
    media_image5.png
    464
    711
    media_image5.png
    Greyscale

HASENFRATZ does not explicitly disclose acquiring body part data indicating a configuration of a body part included in the person, the configuration being a grip configuration about a real world object held by the body part, which MARKS discloses (MARKS; ¶ 0079; “… in FIG. 13, player 1302 is in the process of pitching a baseball. The movement of the controller is tracked with … video … signals to translate the pitching motion into a ball being pitched in the game shown in display 1310.” [The Examiner notes that FIG. 13 depicts a player 1302 grasping a hand-held controller 1314, which is analogous to a ‘grip configuration about a real world object held by the body part’.]), nor does HASENFRATZ explicitly disclose that made visible in the virtual space, in place of the invisible at least one unit volume element representing the body part, is at least one unit volume element representing a model of the body part in a grip configuration different than the grip configuration indicated by the body part data, the different grip configuration being a grip configuration about a virtual object, the virtual object being different than the real world object, which MARKS also discloses (MARKS; ¶ 0079; [The Examiner notes that the virtual ball being pitched in the game is ‘a virtual object, [which is] different than the real world object’, where the real world object is controller 1314.]).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ with the acquiring body part data indicating a configuration of a body part included in the person, the configuration being a grip configuration about a real world object held by the body part and the disclosure that made visible in the virtual space, in place of the invisible at least one unit volume element representing the body part, is at least one unit volume element representing a model of the body part in a grip configuration different than the grip configuration indicated by the body part data, the different grip configuration being a grip configuration about a virtual object, the virtual object being different than the real world object of MARKS. The motivation for this modification could have been to simulate the performance of an athletic activity without the necessity for acquiring particular sporting equipment, traveling to an athletic venue, or enduring any adverse outdoor weather.
HASENFRATZ-MARKS do not explicitly disclose that the arranging changes contents of the unit volume elements arranged on a basis of the body part data or that the contents are changed such that at least one unit volume element representing the body part is invisible in the virtual space as viewed by the person, both of which POOLE discloses (POOLE; ¶ 0006; “When displaying a 2D projection of a 3D data set, in addition to attributing distinct ranges of color to voxels having particular signal value ranges, voxels within the 3D data set [are] selected for removal from the projected 2D image to reveal other more interesting features. The choices of which voxels are to be removed, or sculpted, from the projected image [are] based on the signal value associated with particular voxels. … those voxels having signal values which correspond to soft tissue can be sculpted, i.e. not rendered and therefore "invisible” … revealing those voxels having signal values corresponding to bone which would otherwise be visually obscured by the soft tissue.”; [The Examiner asserts that ‘sculpting’ of the voxels is analogous to the disclosure that ‘arranging changes contents of the unit volume elements … of the body part data’.]).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ-MARKS with the disclosure that the arranging changes contents of the unit volume elements arranged on a basis of the body part data and the disclosure that the contents are changed such that at least one unit volume element representing the body part is invisible in the virtual space as viewed by the POOLE. The motivation for this modification could have been to provide a method for systematically removing voxels from a rendered graphic in order to reveal a different region of interest, such as bone, tissue, etc.
Regarding claim 2, HASENFRATZ-MARKS-POOLE disclose the information processing apparatus of claim 1, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data (POOLE; ¶ 0006; “When displaying a 2D projection of a 3D data set, in addition to attributing distinct ranges of color to voxels having particular signal value ranges, voxels within the 3D data set [are] selected for removal from the projected 2D image to reveal other more interesting features. The choices of which voxels are to be removed, or sculpted, [‘excludes … a unit volume element … occupied by a given part of the person that is determined to match with the body part data’] from the projected image [are] based on the signal value associated with particular voxels. … those voxels having signal values which correspond to soft tissue can be sculpted, i.e. not rendered and therefore "invisible” … revealing those voxels having signal values corresponding to bone which would otherwise be visually obscured by the soft tissue.”).

    PNG
    media_image6.png
    632
    717
    media_image6.png
    Greyscale

Regarding claim 3, HASENFRATZ-MARKS-POOLE disclose the information processing apparatus of claim 2, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a head of the person (HASENFRATZ; FIG. 11; §. 5; “Our interaction model is quite simple, based on “active” regions within the voxel space. Actions are triggered when a tunable percentage of these regions are filled by voxels, which is both a fast and robust test. There are no constraints on the shape of these regions, and the volume approach lets us use any body parts, or objects manipulated by the actor, to perform actions. … it allows the actor to use 3D regions as buttons (which can be switched when voxels enter/exit the region …), or even 3D sliders whose value can be interpolated according to the filled voxels. Dynamic virtual objects can also react according to the actor’s position.” [The Examiner asserts that the ‘disintegration’ of the volume elements depicted in FIG. 11 corresponds to the body/head of the person, and as they disintegrate they are regarded as ‘excluded’ from the body/head.]).
Regarding claim 4, HASENFRATZ-MARKS-POOLE disclose the information processing apparatus of claim 3, wherein 
the volume element data acquisition section acquires the volume element data for each of a plurality of unit portions (HASENFRATZ; FIGS. 5, 6; § 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull, which we group into the following two categories: surface based approaches and volume based approaches. … Space carving approaches operate on a discrete space (typically a voxel cube [‘volume element data’]) and mark each space element according to its projection in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object …”) included in a plurality of persons (HASENFRATZ; §. 1; “Inserting live-action movement in virtual worlds is a requirement for many applications. … we focus on the capture of live movements in real time, for the incrustation of the acquired actors and objects in a virtual world.”), 
the body part data acquisition section acquires the body part data (HASENFRATZ; FIGS. 4, 7; §. 4; “The reconstruction of the actor model consists of finding the silhouette of the actor viewed by each camera and using these to estimate the 3D shape of the full body. We describe these steps and discuss the issue of synchronization in order to obtain a consistent reconstruction.”) for each of the plurality of persons (HASENFRATZ; Abstract, §. 1), and 
the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a head (HASENFRATZ; FIG. 11; §. 5; “Our interaction model is quite simple, based on “active” regions within the voxel space. Actions are triggered when a tunable percentage of these regions are filled by voxels, which is both a fast and robust test. There are no constraints on the shape of these regions, and the volume approach lets us use any body parts, or objects manipulated by the actor, to perform actions. … it allows the actor to use 3D regions as buttons (which can be switched when voxels enter/exit the region …), or even 3D sliders whose value can be interpolated according to the filled voxels. Dynamic virtual objects can also react according to the actor’s position.” [The Examiner asserts that the ‘disintegration’ of the volume elements depicted in FIG. 11 corresponds to the body/head of the person, and as they disintegrate they are regarded as ‘excluded’ from the body/head.]) of a given person of the plurality of persons (HASENFRATZ; Abstract, §. 1).
Regarding claim 5, HASENFRATZ-MARKS-POOLE disclose the information processing apparatus of claim 1, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data (POOLE; ¶ 0006; “When displaying a 2D projection of a 3D data set, in addition to attributing distinct ranges of color to voxels having particular signal value ranges, voxels within the 3D data set [are] selected for removal from the projected 2D image to reveal other more interesting features. The choices of which voxels are to be removed, or sculpted, [‘excludes … a unit volume element … occupied by a given part of the person that is determined to match with the body part data’] from the projected image [are] based on the signal value associated with particular voxels. … those voxels having signal values which correspond to soft tissue can be sculpted, i.e. not rendered and therefore "invisible” … revealing those voxels having signal values corresponding to bone which would otherwise be visually obscured by the soft tissue.”) and arranges a predetermined three-dimensional object in the spatial region (HASENFRATZ; FIG. 12; §. 5; “Dynamic virtual objects can also react. … falling balls will correctly bounce off [‘arranges a predetermined three-dimensional object in the spatial region’] the reconstructed body of the actor [‘match with the body part data’] …, since we have normal vectors at each point of its geometry … These interactions are made possible [by a] combination of different factors: instant feedback (low latency) and immersion sensation.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image7.png
    329
    755
    media_image7.png
    Greyscale

Mack et al. (U.S. PG-PUB 2019/0279428 A1) discloses “FIG. 11 … shows before and after views of the user's hand controller. Section A shows the unmodified view of user 200 and hand controller 220. Hand controller 220 also has a self-contained tracking sensor 214 with upward facing lens 216 mounted rigidly to it. If hand controller 220 is painted green, and 3D engine 500 is provided with a replacement visual model 222, when viewed by other users 200 through HMD 210 or with the spectator VR system 320 the other users will see the image shown in section B where visual model 222 is seen instead of hand controller 220” (¶ [0084]). The Examiner notes that the augmented reality weapon as depicted in FIG. 11 of Mack et al. bears considerable similarity to the ‘grip configuration’ and ‘virtual object being different than the real world object’ as instantly claimed.
JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/VU NGUYEN/Primary Examiner, Art Unit 2619